 

DEMAND PROMISSORY NOTE

(Cachet Financial Solutions Inc.)

 

Note No: DN2014-11

 

$ 10,000 April 24, 2014   Minneapolis, Minnesota (USA)

 

1. PROMISE TO PAY. FOR VALUE RECEIVED, Cachet Financial Solutions Inc., a
Minnesota corporation (“Maker”), hereby promises to pay to James L. Davis, a
Florida resident, or his or her assigns (“Holder”), the principal amount of Ten
Thousand and No/100 Dollars ($10,000) (the “Principal Amount”). This Promissory
Note is referred to herein as the “Note.”     2. INTEREST. The Principal Amount
of this Note will bear simple interest at the rate of ten percent (10%) per
annum. Interest will accrue on the basis of actual days elapsed in a 365-day
year.     3. PAYMENTS. The Principal Amount of this Note, together with accrued
but unpaid interest and any other sums owed hereunder, shall be due and payable
at the written demand of Holder after the earlier of either (a) such time as
Maker has raised sufficient new funds (net of related offering expenses) to make
such payment, as reasonably determined by Holder, or (b) the close of business
on March 31, 2015. All payments and prepayments shall, at the option of Holder,
be credited first to any costs of collection, second to accrued but unpaid
interest, and third to the Principal Amount.     4. PREPAYMENTS. Maker may
prepay the Principal Amount outstanding in whole or in part without penalty.    
5. DEFAULT. A default shall be deemed to have occurred under this Note if (each
a “Default”): (i) Maker fails to comply with any of the terms of this Note,
which failure continues uncured for more than 15 days after written notice
thereof to Maker; (ii) Maker should dissolve; (iii) Maker commences a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of its or any part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due; or (iv) an involuntary case or other proceeding shall be commenced against
Maker seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 45 days. In the event of Default, Holder shall have
the remedies provided for in this Note under Section 6.     6. REMEDIES UPON
DEFAULT. If the Principal Amount, together with accrued but unpaid interest
thereon, has not been paid when due or there is a Default, then the entire
Principal Amount and all accrued but unpaid interest shall (without notice to or
demand upon Maker) become due and payable on said date; provided, however, that
Holder may waive, from time to time, such acceleration of payments under this
Note. The remedies of Holder as provided herein shall be cumulative and
concurrent with all other remedies provided by law or in equity, and such
remedies may be pursued singly, successively or together at the sole direction
of Holder and may be exercised as often as occasion therefor shall arise. Holder
reserves all other rights and remedies available to Holder under this Note and
applicable law.

 



   

 

 

7. WAIVERS. Maker hereby waives demand, presentment, notice of non-payment,
dishonor, protest, notice of protest and any other notice required by law to be
given to Maker in connection with the delivery, acceptance, performance, default
or enforcement of this Note. Holder’s failure to exercise its option to
accelerate this Note or any other remedy upon a Default shall not constitute a
waiver of Holder’s right to exercise such option thereafter.     8. COLLECTION
COSTS. Maker shall pay all reasonable costs and expenses of collection,
including, without limitation, all court costs and reasonable attorneys’ fees
incurred in collecting amounts due under this Note, or in exercising or
defending, or obtaining the right to exercise, the rights of Holder under this
Note, whether or not suit is brought, and in foreclosure, in bankruptcy,
insolvency, arrangement, reorganization and other debtor-relief proceedings, in
probate, in other court proceedings, or otherwise, whether or not Holder
prevails therein.     9. NOTICES. Any and all notices required or permitted
under this Note shall be in writing and sent to the recipient’s address, as set
forth below:

 

  If to Holder:   _______________________       _______________________      
_______________________       Facsimile: ________________         Email:
___________________               If to Maker:   Cachet Financial Solutions Inc.
      Southwest Tech Center A       18671 Lake Drive East       Minneapolis, MN
55317       Attention: Jeffrey C. Mack, Chief Executive Officer       Facsimile:
(952) 698-6999       Email: jmack@cachetfinancial.com

 

  Notices sent to the address set forth above (or another address substituted
therefor in writing) shall be deemed effective (i) the third day after deposit
in the certified U.S. Mail, return receipt requested, (ii) the date of a
confirmed facsimile transmission, or (iii) the day after transmission to the
email account designated above (provided such email is not returned as
undeliverable).     10. GENERAL PROVISIONS. This Note may not be modified,
amended or terminated unless in writing signed by Maker and Holder. This Note
will be construed and interpreted in accordance with the laws of the State of
Minnesota without regard to its conflicts-of law principles. This Note is
binding upon and inures to the benefit of Maker and Holder and their respective
heirs, executors, administrators, successors and permitted assigns.
Notwithstanding, this Note is non-negotiable and non-delegable and neither any
rights nor any obligations under this Note may be assigned by Holder or Maker
without the prior written consent of the other.

 

 2 

 

 

IN WITNESS WHEREOF, this Demand Promissory Note is effective as of the date
first written above.

 



MAKER:   CACHET FINANCIAL SOLUTIONS INC.       By: /s/ Jeffrey C. Mack     
Jeffrey C. Mack     Chief Executive Officer  

 



 3 

 

 